10-4769-ag
         Jiang v. Holder
                                                                                       BIA
                                                                               A077 317 739
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3rd day of May, two thousand twelve.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                RICHARD C. WESLEY,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _______________________________________
12
13       ZHU JIAO JIANG,
14                Petitioner,
15
16                         v.                                   10-4769-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, Yerman & Associates,
24                                     New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Mark C. Walters, Senior
28                                     Litigation Counsel; Glen T. Jaeger,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Zhu Jiao Jiang, a native and citizen of the People’s

 6   Republic of China, seeks review of an October 27, 2010,

 7   decision of the BIA denying her motion to reopen.      In re Zhu

 8   Jiao Jiang, No. A077 317 739 (B.I.A. Oct. 27, 2010).       We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history of this case.

11       We review the BIA’s denial of Jiang’s motion to reopen

12   for abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).     When, as here, the BIA considers relevant

14   evidence of country conditions in evaluating a motion to

15   reopen, we review the BIA’s factual findings under the

16   substantial evidence standard.      See Jian Hui Shao v.

17   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

18       An alien may file only one motion to reopen and must do

19   so within 90 days of the agency’s final administrative

20   decision.   8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

21   Jiang’s motion was indisputably untimely and number-barred

22   because it was filed almost seven years after the agency’s

23   final order of deportation and it was her second motion to

                                     2
 1   reopen. See 8 U.S.C. § 1229a(c)(7)(A),(C)(i), there are no

 2   time limitations for filing a motion to reopen if it is

 3   “based on changed country conditions arising in the country

 4   of nationality or the country to which removal has been

 5   ordered, if such evidence is material and was not available

 6   and would not have been discovered or presented at the

 7   previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see

 8   also 8 C.F.R. § 1003.2(c)(3)(ii).

 9       The BIA did not abuse its discretion in finding that

10   Jiang’s newly commenced practice of Christianity constituted

11   a change in her personal circumstances, rather than a change

12   in country conditions sufficient to excuse the untimely

13   filing of her motion to reopen.     See Li Yong Zheng v. U.S.

14   Dep’t of Justice, 416 F.3d 129, 130-31 (2d Cir. 2005).

15   Moreover, the BIA reasonably concluded that the evidence

16   that Jiang submitted in support of her motion did not

17   demonstrate a material change in conditions excusing the

18   untimely and number-barred filing of her motion because the

19   evidence showed only that, since Jiang’s 2002 removal

20   proceedings, the Chinese government had continually

21   repressed the practice of Christianity in certain areas.

22   See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.

23   § 1003.2(c)(3)(ii).

                                  3
 1       Furthermore, although the Chinese government may have

 2   intensified its repression of unregistered religious groups

 3   in certain regions leading up to the 2008 Olympics, that

 4   intensification was not material to Jiang, as she was from a

 5   province not mentioned with respect to the intensification,

 6   and she filed her motion more than one year after the

 7   Olympics had concluded.   See 8 U.S.C. § 1229a(c)(7)(C)(ii);

 8   see also Jian Hui Shao, 546 F.3d at 169.   Accordingly, the

 9   BIA did not abuse its discretion in denying Jiang’s motion

10   to reopen as untimely and number-barred.   See 8 U.S.C. §

11   1229a(c)(7); see also 8 C.F.R. § 1003.2(c)(2).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, the pending motion

14   for a stay of removal in this petition is DISMISSED as moot.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18




                                   4